UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 ( AMENDMENT NO.) Filed by the Registrant[ x ] Filed by a Party other than the Registrant[ ] Check the appropriate box: [ x ] Preliminary ProxyStatement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 ROTOBLOCK CORPORATION. (Exact name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box.): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14(a)-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: $ -0- [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: TO THE STOCKHOLDERS OF ROTOBLOCK CORPORATION You are invited to attend a Special Meeting of Stockholders of Rotoblock Corporation to be held on April , 2009, a 10:00 am, Pacific Daylight Savings Time, at2777 4th Street, Santa Rosa, CA 95405. Enclosed you will find the Notice of Special Meeting, the Proxy Statement and a proxy card to record your voting preferences. The Proxy Statement describes the business to be conducted at the Special Meeting and provides other information concerning the Company of which you should be aware when you vote your shares. Whether or not you attend the Special Meeting, it is important that your shares be represented and voted at the meeting. As a stockholder of the Company, you may vote your shares by marking your votes in the enclosed proxy card. If you vote on the enclosed proxy card, you must sign, date and mail the proxy card in the enclosed envelope. If you decide to attend the Special Meeting and vote in person, you may then withdraw your proxy. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to attend the Special Meeting, you must first obtain from the recordholder a proxy issued in your name. We look forward to seeing as many of our stockholders as possible at the meeting. By Order of the Board of Directors /s/ Chien Chih Liu Chief Executive Officer 1 ROTOBLOCK
